DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election without traverse of claims 1 & 3-12 in the reply filed on 03/12/21. Applicant’s election is acknowledged. Examiner notes, however, that given the application filed under §371, the restriction requirement dated 12/16/20 is withdrawn. Examiner will examine claims 1-12.



Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a trench MOS Schottky diode, comprising: a second semiconductor layer that is a layer laminated on the first semiconductor layer; wherein the second semiconductor layer comprises a lower layer on a side of the first semiconductor layer and an upper layer on a side of the anode electrode having a higher donor concentration than the lower layer, in combination with 
a first semiconductor layer(3)[0037] comprising a Ga203-based single crystal; a second semiconductor layer(6)[0079] on the first semiconductor layer(3)[0037] and that comprises a Ga203-based single crystal and a trench(trench)[0089] opened on a surface thereof opposite to the first semiconductor layer(3)[0037];
an anode electrode(32 may function as an anode) formed on the surface of the second semiconductor layer(6)[0079] opposite to the first semiconductor layer(3)[0037];
a cathode electrode(35 may function as an cathode) formed on a surface of the first semiconductor layer(3)[0037] opposite to the second semiconductor layer(6)[0079];
an insulating film(36)[0081] covering an inner surface of the trench(trench)[0089] of the second semiconductor layer(6)[0079]; and
a trench(trench)[0089] MOS gate(31)[0089] that is buried in the trench(trench)[0089] of the second semiconductor layer(6)[0079] so as to be covered with the insulating film(36)[0081] and is in contact with the anode electrode(32 may function as an anode), but does not disclose a second semiconductor layer that is a layer laminated on the first semiconductor layer and wherein the second semiconductor layer comprises a lower layer on a side of the first semiconductor layer and an upper layer on a side of the anode electrode having a higher donor concentration than the lower layer.  Therefore, it would not be obvious to make the trench MOS Schottky diode as claimed.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819